PER CURIAM.
This appeal is from a summary judgment entered in favor of the appellee Cariglino, one of three alleged joint tort feasors. The summary judgment was based upon the appellants’ complaint and the answer of the appellee Cariglino. There were no supporting affidavits or depositions. In this state of the record, the trial judge concluded that there were no genuine issues of material facts raised by the pleadings and that the appellee Cariglino was entitled to a judgment as a matter of law. In effect, the trial judge concluded that the complaint failed to state a cause of action against appellee Cariglino.
The complaint charged the various ap-pellees with’specific acts of negligence and, in addition, in a separate count, charged the appellees with concurrent acts of negligence.
Although the complaint may not be a model of good pleading, nevertheless, it does state a cause of action against ap-pellee Cariglino' and, together with the answer, raises genuine issues as to material facts.
Accordingly, the judgment is reversed, and the cause is remanded for further proceedings.
Reversed and remanded.
HORTON, C. J., and PEARSON and CARROLL, CPI AS., JJ., concur..